In a proceeding to invalidate a petition nominating respondent Eleanor P. Samela as a candidate of the Public Advocate Party in the general election to be held on November 4, 1975 for the public office of Councilman in the City of New Rochelle, the appeal is from a judgment of the Supreme Court, Westchester County, dated October 27, 1975, which dismissed the petition in the proceeding for lack of jurisdiction. Judgment affirmed, without costs (cf. Matter of Butler v Hayduk, 37 NY2d 497). Rabin, Acting P. J., Martuscello, Cohalan, Christ and Shapiro, JJ., concur.